                  Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 1 of 43




 1   DENNIS C. REICH (CA SBN: 69631)
 2   dreich@reichandbinstock.com
 3   REICH & BINSTOCK LLP
 4   4265 San Felipe St., #1000
 5   Houston, Texas 77027
 6   Telephone: (713) 622-7271
 7   Facsimile: (713) 623-8724

 8                              UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
11   JOHN H. HILLER,
12                                                   Civil Action No.: 3:21-cv-4179
13   Plaintiff,
14
15   v.                                              ORIGINAL COMPLAINT
16
17   SYNGENTA CROP PROTECTION, LLC;
18   SYNGENTA AG; and                                JURY TRIAL DEMANDED
19   CHEVRON U.S.A., INC., and DOES 1-60
20   inclusive
21
22   Defendants.
23
24          Plaintiff, JOHN H. HILLER, brings this Complaint for damages against

25   Defendants SYNGENTA CROP PROTECTION, LLC; SYNGENTA AG; and

26   CHEVRON U.S.A., INC., alleging as follows:

27                                      I.   Nature of the Case

28          1.        This case arises out of Defendants’ wrongful conduct in connection with the

29   design, development, manufacture, testing, packaging, promoting, marketing,

30   advertising, distribution, and sale of paraquat dichloride, also known as paraquat

31   methosulfate (“Paraquat”), the active ingredient in herbicide products that cause

32   Parkinson’s disease and renal disease. As a result, Paraquat is dangerous to human health

33   and unfit to be marketed and sold in commerce, particularly without proper warnings

                                                   1
                                   PLAINTIFF’S ORIGINAL COMPLAINT
                 Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 2 of 43




 1   and directions as to the dangers associated with its use. Plaintiff was exposed to Paraquat

 2   for a sustained period and suffered permanent physical injury as a result thereof.

 3                                         II.    Parties

 4          2.       Plaintiff is a natural person and at all relevant times was a resident and

 5   citizen of the State of Missouri. Plaintiff brings this action for personal injuries sustained

 6   by exposure to the active ingredient Paraquat in Defendants’ Paraquat products.

 7          3.       Defendant Syngenta Crop Protection, LLC (“SCP”) is a Delaware limited

 8   liability company with its principal place of business in at 410 South Swing Road,

 9   Greensboro, North Carolina 27409-2012. SCP is a subsidiary of Syngenta Seeds.

10          4.       SCP advertises, promotes, markets, sells, and distributes Paraquat and

11   other herbicides and pesticides to distributors, dealers, applicators, and farmers,

12   including in the State of Missouri.

13          5.       Defendant Syngenta AG is a corporation organized and existing under the

14   laws of Switzerland, with its principal place of business at Schwarzwaldallee 215, 4058

15   Basel-Stadt, Switzerland.

16          6.       Syngenta AG was formed in 2000 as a result of the merger of Novartis

17   Agribusiness and Zeneca Agrochemicals. Syngenta AG was a publicly traded company

18   on the Swiss stock exchange; American Depositary Receipts for Syngenta AG were traded

19   on the New York Stock Exchange until it was acquired by ChemChina, a Chinese state-

20   owned entity, in 2017. It has since been de-listed. On information and belief, Syngenta

21   AG continues to operate as a separate unit of ChemChina. Syngenta AG wholly owns,

22   through its ownership of Syngenta Seeds, SCP.
                                                  2
                                  PLAINTIFF’S ORIGINAL COMPLAINT
                 Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 3 of 43




 1          7.       Syngenta AG represents itself as a global company. According to

 2   Syngenta’s website, Syngenta AG’s Board of Directors “has full and effective control of

 3   the company and holds ultimate responsibility for the company strategy.”

 4          8.       One or more members of Syngenta AG’s Board of Directors or the Executive

 5   Committee established by the Board of Directors also serve as member(s) of the Board of

 6   Directors of SCP and/or Syngenta Seeds.

 7          9.       Syngenta AG’s Executive Committee formulates and coordinates the global

 8   strategy for Syngenta businesses, and maintains central corporate policies requiring

 9   Syngenta subsidiaries, including SCP, to operate under the general guidance of the

10   Syngenta group control.

11          10.      Employees of the Syngenta group maintain reporting relationships that are

12   not defined by legal, corporate relationships, but instead cross those corporate lines.

13          11.      SCP is subject to additional oversight requiring it to seek approval for

14   certain decisions from higher levels within the functional reporting structure—including,

15   in some instances, Syngenta AG. SCP’s appointments of senior management personnel

16   also may require, in some instances, approval from individuals or governing bodies that

17   are higher than SCP’s board of directors.

18          12.      Also, Syngenta AG maintains a central global finance function that governs

19   SCP, which requires SCP to function under the Syngenta AG umbrella and not

20   independently.

21          13.      Additionally, SCP regularly refers to itself as “Syngenta,” with no further

22   description.
                                                  3
                                  PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 4 of 43




 1          14.    Chevron U.S.A., Inc. (“CUSA”) is a Pennsylvania corporation with its

 2   principal place of business in San Ramon, California.

 3                                  III.   Jurisdiction and Venue

 4          15.    This Court has subject-matter jurisdiction over this action under 28 U.S.C.

 5   § 1332 because there is complete diversity of Plaintiff and Defendants and the matter in

 6   controversy exceeds the sum or value of $75,000, exclusive of costs and interest.

 7          16.    This Court has personal jurisdiction over SCP because SCP transacts

 8   business in the Northern District of California and is a corporation doing business within

 9   the Northern District of California. SCP knows that its Paraquat products are and were

10   sold throughout the State of California. SCP also maintains sufficient contacts with the

11   State of California that this Court’s exercise of personal jurisdiction over it does not offend

12   traditional notions of fair play and substantial justice. Specific to this case, SCP engaged

13   in the business of developing, manufacturing, testing, packaging, marketing,

14   distributing, and labeling pesticides containing Paraquat in California, thus making a

15   lawsuit regarding Paraquat filed in California foreseeable. SCP purposefully availed itself

16   of the privilege of conducting activities within this District, thus invoking the benefits

17   and protections of its laws.

18          17.    This Court has personal jurisdiction over Syngenta AG for the reasons

19   alleged above, because the jurisdictional contacts of SCP in this state are attributable to

20   Syngenta AG due to the unusually high degree of control Syngenta AG exercises over

21   these subsidiaries. In addition, on information and belief, Syngenta AG and SCP acted in

22   concert under agreements or other arrangements to act in a collective manner and/or as
                                                    4
                                    PLAINTIFF’S ORIGINAL COMPLAINT
               Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 5 of 43




 1   joint venturers regarding the actions and events made the subject of this Complaint.

 2   Syngenta AG and SCP are therefore jointly and severally liable for the acts for which the

 3   Plaintiff complains.

 4          18.     In fact, in 2011 the U.S. District Court for the Southern District of Illinois

 5   held that Syngenta AG’s unusually high degree of control made Syngenta Crop

 6   Protection the agent or alter ego of Syngenta AG and therefore subjected Syngenta AG to

 7   jurisdiction in the State of Illinois. See City of Greenville, Ill. v. Syngenta Crop Prot., Inc., 830

 8   F. Supp. 2d 550 (S.D. Ill. 2011).

 9          19.     This Court has general jurisdiction over CUSA because CUSA maintains its

10   principal place of business in San Ramon, California.

11          20.     This Court also has personal jurisdiction over CUSA because CUSA

12   advertises and sells goods, specifically pesticides containing Paraquat, throughout this

13   District of California. It derived substantial revenue from goods and products used in

14   this District. It expected its acts to have consequences within the State of California,

15   including the foreseeable possibility of a lawsuit filed in California, and derived

16   substantial revenue from interstate commerce. CUSA purposefully availed itself of the

17   privilege of conducting activities within the State of California, thus invoking the benefits

18   and protections of its laws.

19          21.     Venue is proper in this District under 28 U.S.C. § 1391(b) because

20   Defendants conduct business in this District, are subject to jurisdiction in this District,

21   and have sold, marketed, and or distributed Paraquat within this District at all times

22   relevant to this suit; thus, a substantial part of the acts or occurrences giving rise to this
                                                    5
                                    PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 6 of 43




 1   suit occurred within this District. Venue is proper in this District under 28 U.S.C. § 1391(b)

 2   because CUSA resides in this District.

 3                    IV.    Tolling of Applicable Statute of Limitations

 4   a.     Discovery Rule Tolling

 5          22.    Plaintiff did not know and had no way of knowing about the risk of serious

 6   illness associated with exposure to Paraquat until approximately May 2021.

 7          23.    Within the period of any applicable statutes of limitations, Plaintiff could

 8   not have discovered, through the exercise of reasonable diligence, that exposure to

 9   Paraquat is injurious to human health.

10          24.    Plaintiff did not discover and did not know the facts that would cause a

11   reasonable person to suspect the risks associated with exposure to Paraquat; nor would

12   a reasonable and diligent investigation by Plaintiff have disclosed that Paraquat would

13   cause or had caused Plaintiff’s injuries.

14          25.    For these reasons, all applicable statutes of limitations have been tolled by

15   operation of the discovery rule with respect to Plaintiff’s claims.

16   b.     Fraudulent Concealment Tolling

17          26.    All applicable statutes of limitations have also been tolled by Defendants’

18   knowing and active fraudulent concealment and denial of the facts alleged herein

19   throughout the period relevant to this action.

20          27.    Instead of disclosing critical safety information about Paraquat, Defendants

21   consistently and falsely represented the safety of Paraquat, and those false representations

22   prevented Plaintiff from discovering this claim.
                                                  6
                                  PLAINTIFF’S ORIGINAL COMPLAINT
                  Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 7 of 43




 1   c.        Estoppel

 2             28.      Defendants were under a continuous duty to disclose to consumers, users,

 3   and other persons coming into contact with its products, including Plaintiff, accurate

 4   safety information concerning its products and the risks associated with the use of and/or

 5   exposure to Paraquat.

 6             29.      Instead, Defendants knowingly, affirmatively, and actively concealed

 7   safety information concerning Paraquat as well as the serious risks associated with the

 8   use of and/or exposure to its products.

 9             30.      Defendants are thus estopped from relying on any statutes of limitations

10   in defense of this action.

11                                          V.     Factual Allegations

12   a.        Development of Paraquat

13             31.      The herbicidal properties of Paraquat were discovered by Imperial

14   Chemical Industries PLC (“ICI”) in 1955. 1

15             32.      ICI developed, researched, manufactured, and tested Paraquat through its

16   Central Toxicology Laboratory in the early 1960s and produced the first chemical

17   paraquat formulation, which it registered in England and introduced in certain markets

18   under the brand name GRAMOXONE®, in 1962.

19             33.      ICI was awarded a U.S. patent on herbicide formulations containing

20   paraquat as an active ingredient in 1962.




     1   Sagar, G.R., Uses and Usefulness of Paraquat, Human Toxicology (1987) 6:1, 7-11.
                                                         7
                                         PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 8 of 43




 1          34.    ICI’s Central Toxicology Laboratory performed and submitted the health

 2   and safety studies of Paraquat to the United States Department of Agriculture (“USDA”)

 3   and the United States Environmental Protection Agency (“EPA”) to secure and maintain

 4   the registration of Paraquat and other pesticides for use in the United States.

 5          35.    In or around 1964, ICI entered into a licensing and distribution agreement

 6   with Chevron Chemical Company (“Chevron”) to sell Paraquat in the United States.

 7   Under this ICI-Chevron Agreement, Chevron obtained an exclusive license to the patents

 8   and technical information to permit Chevron to formulate or have formulated, use, and

 9   sell Paraquat under the trade name GRAMOXONE® and other names in the United

10   States and to sub-license others to do so. Some form of this agreement remained in effect

11   until September 1986 when ICI paid Chevron for the early termination of its rights under

12   the paraquat licensing and distribution agreement.

13          36.    Through a long series of mergers, spin-offs, and related corporate

14   transactions, ownership of ICI’s Central Toxicology Laboratory was transferred to

15   Syngenta Ltd., a wholly owned British subsidiary of Syngenta AG. Since that time,

16   Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and submit

17   health and safety studies to the EPA to secure and maintain the registration of Paraquat

18   and other pesticides in the United States.

19          37.    Through the same long series of mergers, spin-offs, and related corporate

20   transactions, ICI’s agrochemical business was transferred to SCP.

21          38.    From approximately September 1986 through the present, Syngenta has:



                                                 8
                                 PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 9 of 43




 1                  a.     manufactured Paraquat for use as an active ingredient in herbicides
 2                         formulated and distributed for sale and use in the United States,
 3                         including the State of Missouri;
 4                  b.     distributed Paraquat for use as an active ingredient in herbicides
 5                         formulated and distributed for sale and use in the United States,
 6                         including the State of Missouri;
 7                  c.     formulated Paraquat products distributed for sale and use in the
 8                         United States, including the State of Missouri; and
 9                  d.     distributed Paraquat products for sale and use in the United States,
10                         including the State of Missouri.

11          39.     Syngenta, through SCP, is now the leading manufacturer of Paraquat,

12   which it sells under the brand name GRAMOXONE®.2

13   b.     Paraquat Use

14          40.     Paraquat is designed to kill broadleaf weeds and grasses before the planting

15   or emergence of more than 100 field, fruit, vegetable, and plantation crops, to control

16   weeds in orchards, and to desiccate (dry) plants before harvest.

17          41.     Paraquat products are commonly sprayed multiple times per year on the

18   same land, particularly when used to control weeds in orchards or on farms with multiple

19   crops planted on the same land within a single growing season or year. This type of use

20   was as intended, directed, or at least foreseeable.

21          42.     Paraquat is typically sold by Defendants to end-users in the form of a liquid

22   concentrate (and less commonly in the form of granular solids) designed to be diluted




     2Press Release, Federal Trade Commission, FTC Requires China National Chemical Corporation and
     Syngenta AG to Divest U.S. Assets as Condition of Merger (April 4, 2017), https://www.ftc.gov/news-
     events/press-releases/2017/04/ftc-requires-china-national-chemical-corporation-syngenta-ag.
                                                   9
                                   PLAINTIFF’S ORIGINAL COMPLAINT
                 Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 10 of 43




 1   with water before or after loading it into the tank of a sprayer, and applied by spraying

 2   it onto target weeds.

 3              43.   Paraquat concentrate is formulated with one or more “surfactants” to

 4   increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s

 5   waxy surface, and enter into plant cells, and the accompanying instructions typically told

 6   end-users to add a surfactant or crop oil (which typically contains a surfactant) before

 7   use.

 8              44.   Paraquat products are typically applied with a knapsack sprayer, hand-

 9   held sprayer, aircraft (i.e., crop duster), truck with a pressurized tank, or tractor-drawn

10   pressurized tank. This type of use was as intended, directed, or at least foreseeable.

11   c.         Paraquat Exposure

12              45.   Each year, Paraquat is applied to approximately 15 million acres of

13   agricultural crops, including corn, soybeans, wheat, cotton, fruit and vegetables, rice,

14   orchards and grapes, alfalfa, hay, and other crops.

15              46.   The following map demonstrates the nationwide use of Paraquat in recent

16   years 3:




     3USGS, Pesticide National Synthesis Project (2020), https://water.usgs.gov/nawqa/pnsp/usage/
     maps/show_map.php? year=2017&map=PARAQUAT&hilo=L&disp= Paraquat.
                                                   10
                                    PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 11 of 43




 1
 2          47.      At all relevant times, it was reasonably foreseeable that applicators of

 3   Paraquat and others nearby would be exposed to it when Paraquat was used in its

 4   intended, directed, and/or foreseeable manner, including mixing, loading, spraying, or

 5   cleaning.

 6          48.      At all relevant times it was reasonably foreseeable that users and others

 7   nearby would be exposed to Paraquat through contact with skin, breathing it in, and/or

 8   ingesting it.

 9          49.      Parkinson’s disease is a terrible disease classified as a progressive

10   neurodegenerative disorder of the brain that affects primarily the motor system, the part

11   of the central nervous system that controls movement.

12          50.      Parkinson’s Disease is now one of the fastest growing neurological

13   condition diagnoses on the planet.




                                                 11
                                  PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 12 of 43




 1          51.     In a 2018 study by the Parkinson’s Project, it is estimated that 1.2 million

 2   Americans will have been diagnosed with Parkinson’s by the year 2030. 4

 3          52.     The characteristic symptoms of Parkinson’s disease are its “primary” motor

 4   symptoms: resting tremor (shaking movement when the muscles are relaxed);

 5   bradykinesia (slowness in voluntary movement and reflexes); rigidity (stiffness and

 6   resistance to passive movement); and postural instability (impaired balance).

 7          53.     The primary motor symptoms of Parkinson’s disease typically result in

 8   “secondary” motor symptoms such as freezing of gait; shrinking handwriting; mask-like

 9   expression; slurred, monotonous, quiet voice; stooped posture; muscle spasms; impaired

10   coordination; difficulty swallowing; and excess saliva and drooling caused by reduced

11   swallowing movements.

12          54.     Non-motor symptoms are present in most cases, often for years before the

13   primary motor symptoms appear. These non-motor symptoms include but are not

14   limited to loss of or altered sense of smell; constipation; low blood pressure on rising to

15   stand; sleep disturbances; and depression.

16          55.     There is currently no cure for Parkinson’s disease. Existing treatments do

17   not slow or stop its progression; such treatments are capable only of temporarily and

18   partially relieving the motor symptoms. These treatments also have unwelcome side

19   effects the longer they are used.




     4Marras, C., Beck, J.C., Bower, J.H. et al., Prevalence of Parkinson’s disease across North America, njp
     Parkinson's Disease 4: 21 (2018). https://doi.org/10.1038/s41531-018-0058-0.
                                                    12
                                     PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 13 of 43




 1         56.      One of the primary pathophysiological hallmarks of Parkinson’s disease is

 2   the selective degeneration and death of dopaminergic neurons (dopamine-producing

 3   nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”).

 4         57.      Dopamine is a neurotransmitter (a chemical messenger that transmits

 5   signals from one neuron to another neuron, muscle cell, or gland cell) that is critical to

 6   the brain’s control of motor function (among other things).

 7         58.      The death of dopaminergic neurons in the SNpc decreases the production

 8   of dopamine.

 9         59.      Once dopaminergic neurons die, the body cannot replace them. When

10   enough dopaminergic neurons die, dopamine production falls below the level the brain

11   requires to properly control motor function, thus resulting in the motor symptoms of

12   Parkinson’s disease.

13         60.      The presence of Lewy bodies (insoluble aggregates of a protein called

14   alpha-synuclein) in many of the remaining dopaminergic Neurons in the SNpc is another

15   of the primary pathophysiological hallmarks of Parkinson’s disease.

16         61.      Dopaminergic neurons are particularly susceptible to oxidative stress, a

17   disturbance in the normal balance between oxidants present in cells and cells’ antioxidant

18   defenses.

19         62.      Oxidative stress is a major factor in—if not the precipitating cause of—the

20   degeneration and death of dopaminergic neurons in the SNpc and the accumulation of

21   Lewy bodies in the remaining dopaminergic neurons that are the primary

22   pathophysiological hallmarks of Parkinson’s disease.
                                                13
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 14 of 43




 1          63.    Paraquat is highly toxic to plants and animals.

 2          64.    Paraquat is designed to injure and kill plants by creating oxidative stress,

 3   which causes or contributes to cause the degeneration and death of plant cells.

 4          65.    Similarly, Paraquat injures and kills animals by creating oxidative stress,

 5   which causes or contributes to cause the degeneration and death of animal cells.

 6          66.    Paraquat creates oxidative stress in the cells of plants and animals because

 7   of “redox properties” that are inherent in its chemical composition and structure—it is a

 8   strong oxidant and readily undergoes “redox cycling” in the presence of molecular

 9   oxygen, which is plentiful in living cells.

10          67.    The redox cycling of Paraquat in living cells interferes with cellular

11   functions that are necessary to sustain life—with photosynthesis in plant cells and with

12   cellular respiration in animal cells.

13          68.    The redox cycling of Paraquat in living cells creates a “reactive oxygen

14   species” known as a superoxide radical, an extremely reactive molecule that can initiate

15   a cascading series of chemical reactions that creates other reactive oxygen species that

16   damage lipids, proteins, and nucleic acids, which are molecules that are essential

17   components of the structures and functions of living cells.

18          69.    Because the redox cycling of Paraquat can repeat indefinitely in the

19   conditions typically present in living cells, a single molecule of Paraquat can trigger the

20   production of countless molecules of destructive superoxide radical.

21          70.    Paraquat’s redox properties have been known within the science

22   community since at least the 1930s.
                                                 14
                                  PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 15 of 43




 1          71.     The same oxidation and redox potentials that make Paraquat highly toxic

 2   to plant cells and other types of animal cells make Paraquat highly toxic to nerve cells,

 3   including dopaminergic neurons, and create a substantial risk to all persons exposed to

 4   Paraquat.

 5          72.     The scientific community has known since the 1960s that paraquat is toxic

 6   to the cells of plants, animals, and humans because it creates oxidative stress through

 7   redox cycling.

 8          73.     The surfactants with which the concentrates containing Paraquat

 9   manufactured, distributed, and sold by Defendants, Defendants’ corporate predecessors,

10   and others with whom they acted in concert were likely to increase Paraquat’s toxicity to

11   humans by increasing its ability to stay in contact with or penetrate the skin, mucous

12   membranes, and other epithelial tissues, including tissues of the mouth, nose and nasal

13   passages, trachea, and conducting airways, the lungs, and the gastrointestinal tract.

14          74.     Because Paraquat is highly poisonous, the form that is marketed in the

15   United States has a blue dye to keep it from being confused with beverages such as coffee,

16   a sharp odor to serve as a warning, and an added agent to cause vomiting if someone

17   drinks it.

18          75.     Paraquat is a “restricted use pesticide” under federal law, see 40 C.F.R.

19   § 152.175, which means it is “limited to use by or under direct supervision of a certified

20   applicator.”

21          76.     The same redox properties that make Paraquat toxic to plant cells and other

22   types of animal cells make it toxic to dopaminergic neurons. That is, Paraquat is a strong
                                                15
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 16 of 43




 1   oxidant that interferes with the function of dopaminergic neurons, damages those

 2   neurons, and ultimately kills them by creating oxidative stress through redox cycling.

 3          77.    Although Parkinson’s disease is not known to occur naturally in any species

 4   other than humans, Parkinson’s disease research is often performed using “animal

 5   models,” in which scientists use Paraquat to artificially produce the symptoms of

 6   Parkinson’s disease in animal test subjects.

 7          78.    Paraquat is one of only a handful of toxins that scientists use to produce

 8   animal models of Parkinson’s disease.

 9          79.    In animal models of Parkinson’s disease, hundreds of studies involving

10   various routes of exposure have found that Paraquat creates oxidative stress that results

11   in: the degeneration and death of dopaminergic neurons in the SNpc; other

12   pathophysiology consistent with that seen in human Parkinson’s disease; and motor

13   deficits and behavioral changes consistent with those commonly seen in human

14   Parkinson’s disease.

15          80.    Hundreds of in vitro studies (experiments in test tube, culture dish, or other

16   controlled experimental environment) have found that Paraquat creates oxidative stress

17   that results in the degeneration and death of dopaminergic neurons (and many other

18   types of animal cells).

19          81.    For instance, Dr. Afonso Bainy published a study in 1994 concluding that

20   paraquat in vitro exposure led to an increment in the anti-oxidant capacity of the red




                                                16
                                 PLAINTIFF’S ORIGINAL COMPLAINT
                Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 17 of 43




 1   blood cell. 5 Additionally, Dr. Gabriele Schmuck published a study in 2002 concluding

 2   that cortical neurons were found to be more sensitive towards paraquat toxicity than

 3   astrocytes as shown by MTT and Neutral Red assay, two different cytotoxicity assays.6

 4   Dr. Liyan Hou also published a study in 2019 showing that paraquat and maneb exposure

 5   induced ferroptosis, a form of regulated cell death, in SHSY5Y dopaminergic cells. 7

 6             82.     Furthermore, many epidemiological studies (studies of the patterns and

 7   causes of disease in defined populations) have found an association between Paraquat

 8   exposure and Parkinson’s disease, including multiple studies finding a two- to five-fold

 9   or greater increase in the risk of Parkinson’s disease in populations with occupational

10   exposure to Paraquat compared to populations without such exposure.

11             83.     In June 2011, Dr. Caroline Tanner published a study examining whether

12   pesticides that cause mitochondrial dysfunction or oxidative stress, including Paraquat,

13   were associated with Parkinson’s Disease or clinical features of parkinsonism in

14   humans. 8 The study found that Paraquat use plays a role in human Parkinson’s Disease

15   and that “[b]ecause paraquat remains one of the most widely used herbicide worldwide

16   (Frabotta 2009), this finding potentially has great public health significance.” 9




     5 Bainy, AC, et al, Influence of lindane and paraquat on oxidative stress-related parameters of erythrocytes in vitro,

     Human & Experimental Toxicology (1994), 13:7 461-465.
     6 Schmuck, G, et al, Oxidative stress in rat cortical neurons and astrolytes induced by paraquat in vitro.

     Neurotoxicity Research (2002) 4:1, 1-13.
     7 Hou L, et al, NADPH oxidase regulates paraquat and maneb-induced dopaminergic neurodegeneration through
     ferroptosis, Toxicology (2019), 1:417 64-73.
     8Tanner, Caroline M., et al., Rotenone, paraquat, and Parkinson’s disease. 119 Environ Health Perspect. 866-
     872 (2011).
     9   Id.
                                                        17
                                         PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 18 of 43




 1           84.     In November 2012, Dr. Samuel Goldman published a study entitled

 2   “Genetic Modification of the Association of Paraquat and Parkinson’s Disease.” 10 The

 3   study found that those who applied Paraquat and had the GSTT1*0 genotype were 11.1

 4   times more likely to develop Parkinson’s disease. Paraquat damages neurons by

 5   generating oxidative stress through redox cycling; the GSTT1 gene encodes an enzyme

 6   that prevents redox cycling. Around 20% of Caucasians do not have the GSTT1 gene and

 7   thus have the GSTT1*0 genotype. The lack of the GSTT1 gene may cause those with the

 8   GSTT1*0 genotype to be more vulnerable to Paraquat’s redox cycling mechanism and

 9   therefore more likely to develop Parkinson’s.

10           85.     In July 2002, Dr. Alison McCormack published a study examining the effect

11   of Paraquat on mice.11 The study found that Paraquat injections selectively kill

12   dopaminergic neurons in the SNpc.

13           86.     Dr. Robert Nisticó published a study in April 2011 that concluded that

14   Paraquat causes the cell death of dopaminergic neurons within the substantia nigra,

15   serotonergic neurons within the raphe nuclei, and noradrenergic neurons within the

16   locus coeruleus. 12 The researchers noted that Parkinson’s pathology begins in the SNpc

17   and “progressively involves noradrenergic and serotonergic neurons within the locus

18   coeruleus and raphe nuclei.”



      Samuel M. Goldman et al., Genetic Modification of the Association of Paraquat and Parkinson’s Disease, 27
     10

     Mov.t Disord. 1652-1658 (2012).
      Alison L. McCormack et al., Environmental Risk Factors and Parkinson’s Disease: Selective Degeneration of
     11

     Dopaminergic Neurons Caused by the Herbicide Paraquat 10 Neurobiol. Dis. 119-127 (2002).
     12R. Nisticó et al., Paraquat- and Rotenone-Induced Models of Parkinson’s Disease, 24 Int. J. Immunopathol.
     Pharmacol. 313-322 (2011).
                                                     18
                                      PLAINTIFF’S ORIGINAL COMPLAINT
                Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 19 of 43




 1             87.    In December 2011, Dr. Phillip Rappold published a study demonstrating

 2   how Paraquat entered dopaminergic neurons and killed the neurons through oxidative

 3   stress. 13 Paraquat converted to PQ+, which entered dopaminergic neurons through their

 4   dopamine transporters. PQ+ then also reacted with dopamine, which enhanced the

 5   Paraquat-induced oxidative stress. The researchers argued that dopaminergic neurons

 6   are more vulnerable to Paraquat because PQ+ reacts with dopamine to increase oxidative

 7   stress.

 8             88.    In November 2012, Dr. Pei-Chen Lee published a study examining the

 9   associations between traumatic brain injuries, Paraquat, and Parkinson’s disease. 14 The

10   study found an association between Paraquat exposure and Parkinson’s.

11             89.    In May 2013, Dr. Gianni Pezzoli published a meta-analysis examining seven

12   studies on Paraquat exposure. 15 The meta-analysis evaluated the seven studies together

13   and separately evaluated the highest quality studies; in both analyses, those exposed to

14   Paraquat were more likely to develop Parkinson’s disease.

15             90.    In a memorandum from March 2, 2016 recommending mitigation measures

16   for Paraquat, the EPA acknowledged the numerous studies linking Paraquat to




     13Phillip M. Rappold et al., Paraquat Neurotoxicity is Mediated by the Dopamine Transporter and Organic Cation
     Tranpsorter-3, 108 Proc. Natl. Acad. Of Sci. U.S.A. 20766-20771 (2011).
      Pie-Chen Lee et al., Traumatic Brain Injury, Paraquat Exposure, and their Relationship to Parkinson Disease, 79
     14

     Neurology 2061-2066 (2012).
      Gianni Pezzoli & Emanuele Cereda, Exposure to Pesticides or Solvents and Risk of Parkinson Disease, 80
     15

     Neurology 2035-2041 (2013)
                                                      19
                                       PLAINTIFF’S ORIGINAL COMPLAINT
                Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 20 of 43




 1   Parkinson’s disease stating, “[t]here is a large body of epidemiology data on paraquat

 2   dichloride use and Parkinson’s disease.” 16

 3           91.     The kidney is the main organ responsible for paraquat excretion and

 4   Paraquat is known to be highly nephrotoxic. Dermal exposure to Paraquat has revealed

 5   inflammatory cell infiltration, tubular necrosis and diffuse interstitial fibrosis. 17 Paraquat

 6   causes toxic chemical reactions to occur in the kidneys, and long-term effects, including

 7   kidney failure, are possible. 18 In fact, extensive exposure to Paraquat, like that

 8   experienced by Plaintiff, has been shown to more than double the risk of end stage renal

 9   disease.

10           92.     Switzerland, where Syngenta AG maintains its headquarters, has not only

11   prohibited the use of Paraquat since 1989 but recently amended the law on chemical

12   substances to prohibit the export of Paraquat to help protect the health and environment

13   in importing countries, particularly in the developing world. 19

14           93.     The Ministry of Agriculture of the People’s Republic of China classifies

15   Paraquat as extremely toxic. Paraquat’s use or sale in China has been prohibited since

16   September 1, 2020.20


     16Environmental Protection Agency, Paraquat Dichloride; Proposed Mitigation Decision (March 2, 2016),
     https://www.regulations.gov/document/EPA-HQ-OPP-2011-0855-0031.
     17Tungsanga K, Chusilp S, Israsena S, Sitprija V. Paraquat poisoning: evidence of systemic toxicity after
     dermal exposure. Postgrad Med J 1983; 59(691):338-9.dd
     18Centers for Disease Control and Prevention, Facts About Paraquat, https://emergency.cdc.gov/
     agent/paraquat/basics/facts.asp.
     19Switzerland bans the export of five toxic chemicals, including paraquat, MercoPress (October 16, 2020 09:20
     UTC),      https://en.mercopress.com/2020/10/16/switzerland-bans-the-export-of-five-toxic-chemicals-
     including- paraquat.
     20  Business Wire, 2018 Market Research on Paraquat in China, AP, (September 10, 2018),
     https://apnews.com/press-release/pr-businesswire/0625d4cb368247b38ea803ff3842c203.
                                                     20
                                      PLAINTIFF’S ORIGINAL COMPLAINT
              Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 21 of 43




 1           94.     Paraquat use has been banned in the European Union since 2007. 21

 2           95.     The manufacture, formulation, and distribution of herbicides, such as

 3   Paraquat, are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act

 4   (“FIFRA”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the

 5   Environmental Protection Agency (“EPA”) before their distribution, sale, or use, except

 6   as described by FIFRA 7 U.S.C. § 136a(a).

 7           96.     The EPA requires the registrant of a pesticide to conduct a variety of tests

 8   as part of the registration process to evaluate the potential for exposure to pesticides,

 9   toxicity to people and other potential non-target organisms, and other adverse effects on

10   the environment.

11           97.     Registration by the EPA is not an assurance or finding of safety. The

12   determination the EPA makes in registering or re-registering a product is not that the

13   product is “safe,” but rather that use of the product in accordance with its label directions

14   “will not generally cause unreasonable adverse effects on the environment.” 7 U.S.C.

15   § 136(a)(c)(5)(D).

16           98.     FIFRA defines “unreasonable adverse effects on the environment” to mean

17   “any unreasonable risk to man or the environment, taking into account the economic,

18   social, and environmental costs and benefits of the use of any pesticide.” 7 U.S.C.

19   § 136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in determining

20   whether a registration should be granted or allowed to continue to be sold in commerce.



     21EU Court Reimposes Ban on Paraquat Weedkiller, Reuters, July 11, 2007, https://www.reuters.com/article/
     environment-eu-paraquat-dc/eu-court-reimposes-ban-on-paraquat-weedkiller- idUSL1166680020070711.
                                                    21
                                     PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 22 of 43




 1          99.    FIFRA generally requires that the registrant conduct health and safety

 2   testing of pesticides. The government is not required to, nor does it generally, perform

 3   the product tests that are required of the manufacturer.

 4          100.   Syngenta has long misrepresented and denied the harmful side effects of its

 5   Paraquat-based products.

 6          101.   In response to growing concern about the safety of Paraquat, Syngenta

 7   established a website at www.paraquat.com for the purpose of persuading the public that

 8   Paraquat is safe.

 9          102.   Syngenta’s statements proclaiming the safety of Paraquat and disregarding

10   its dangers were designed to mislead the agricultural community and the public at large,

11   including Plaintiff.

12          103.   Defendants knew or should have known that Paraquat was a highly toxic

13   substance that can cause severe neurological injuries and impairment.

14          104.   Defendants failed to appropriately and adequately test its Paraquat-based

15   products to protect individuals like Plaintiff from the hazards of exposure to Paraquat.

16          105.   Despite its knowledge that exposure to Paraquat was dangerous,

17   Defendants continued to promote their Paraquat-based products as safe.

18          106.   In fact, in 2003, when Syngenta was dealing with lawsuits regarding

19   another toxic herbicide, atrazine, it was reported that “Sherry Ford, the communications

20   manager, wrote in her notebook that the company ‘should not phase out [atrazine] until

21   we know about’ the Syngenta herbicide Paraquat, which has also been controversial,



                                               22
                                PLAINTIFF’S ORIGINAL COMPLAINT
               Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 23 of 43




 1   because of studies showing that it might be associated with Parkinson’s disease. She

 2   noted that atrazine ‘focuses attention away from other products.’” 22

 3           107.    Defendants’ failure to adequately warn Plaintiff resulted in: (1) Plaintiff

 4   being exposed to Paraquat; and (2) scientists and physicians failing to warn and instruct

 5   the public, particularly those living in agricultural areas where Paraquat-based pesticides

 6   are heavily sprayed, about the risk of Parkinson’s disease and renal disease with exposure

 7   to Paraquat.

 8           108.    By reason of the foregoing, Plaintiff is severely and permanently injured.

 9           109.    By reason of the foregoing acts and omissions, as a result of Defendants’

10   actions and inactions, Plaintiff has endured and continues to suffer, emotional and

11   mental anguish, medical expenses, and other economic and non-economic damages.

12           110.    Plaintiff was regularly exposed to Paraquat as a result of direct exposure,

13   pesticide drift, and contamination of drinking water.

14           111.    Plaintiff subsequently began experiencing symptoms of Parkinson’s

15   disease and was officially diagnosed with Parkinson’s disease in approximately August

16   2014.

17           112.    As a result of Plaintiff’s injuries, Plaintiff has incurred significant economic

18   and non-economic damages.

19           113.    Plaintiff was directly exposed to Defendants’ Paraquat products from

20   approximately 1958 through 2002.



     22
       Rachel Aviv, A Valuable Reputation, The New Yorker, (Feb 3, 2014), https://www.newyorker.com/magazine/2014/
     02/10/a-valuable-reputation
                                                           23
                                       PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 24 of 43




 1          114.   Plaintiff worked as a farmworker.

 2          115.   On numerous occasions, Paraquat came into contact with Plaintiff’s skin

 3   while performing his duties.

 4          116.   Additionally, Plaintiff lived in close proximity to fields where Paraquat

 5   products were applied. On information and belief, Plaintiff was also exposed to Paraquat

 6   that was applied to these fields due to drift.

 7          117.   During the entire time that Plaintiff was exposed to Paraquat, Plaintiff did

 8   not know that exposure to Paraquat when handled according to the instructions could be

 9   injurious to himself or others.

10          118.   Plaintiff first learned that exposure to Paraquat can cause Parkinson’s

11   disease, renal disease, and other serious illnesses sometime after May 2021.

12                                     VI.   Causes of Action

13   a.     Count 1: Negligence

14          119.   Plaintiff re-alleges each paragraph above as if fully set forth herein.

15          120.   Defendants had a duty to exercise ordinary care in the designing,

16   researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,

17   and/or distribution of Paraquat products into the stream of commerce, including a duty

18   to assure that the product would not cause those exposed to it to suffer unreasonable and

19   dangerous side effects.

20          121.   Defendants failed to exercise ordinary care in the designing, researching,

21   testing, manufacturing, marketing, supplying, promoting, packaging, sale, quality

22   assurance, quality control, and/or distribution of Paraquat products in that Defendants
                                                 24
                                  PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 25 of 43




 1   knew or should have known that persons foreseeably exposed to Paraquat products were

 2   placed at a high risk of suffering unreasonable and dangerous side effects, including, but

 3   not limited to, the development of Parkinson’s disease or renal disease, as well as other

 4   severe and personal injuries that are permanent and lasting in nature; physical pain and

 5   mental anguish, including diminished enjoyment of life; and a need for lifelong medical

 6   treatment, monitoring, and/or medications.

 7         122.   The negligence by Defendants, their agents, servants, and/or employees,

 8   included but was not limited to the following acts and/or omissions:

 9                a.     Manufacturing, producing, promoting, formulating, creating,
10                       and/or designing Paraquat products without thorough testing;
11                b.     Failing to test Paraquat products and/or failing to adequately,
12                       sufficiently, and properly test Paraquat products;
13                c.     Not conducting sufficient testing programs to determine whether
14                       Paraquat products were safe for use—Defendants knew or should
15                       have known that Paraquat products were unsafe and unfit for use
16                       because of the dangers to those exposed to it;
17                d.     Not conducting sufficient testing programs and studies to determine
18                       Paraquat products’ effects on human health even after Defendants
19                       had knowledge of studies linking Paraquat products to latent
20                       neurological damage and neurodegenerative disease, including
21                       Parkinson’s disease, and renal disease;
22                e.     Negligently failing to adequately and correctly warn the Plaintiff,
23                       the public, the medical and agricultural professions, and the EPA of
24                       the dangers of Paraquat products;
25                f.     Failing to provide adequate cautions and warnings to protect the
26                       health of persons who would reasonably and foreseeably be exposed
27                       to Paraquat products;
28                g.     Negligently marketing, advertising, and recommending the use of
29                       Paraquat products without sufficient knowledge as to its dangerous
30                       propensities;
31                h.     Negligently representing that Paraquat products were safe for use
32                       for its intended purpose when, in fact, it was unsafe;

                                               25
                                PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 26 of 43




 1                i.     Negligently representing that Paraquat products had equivalent
 2                       safety and efficacy as other forms of herbicides;
 3                j.     Negligently designing Paraquat products in a manner that was
 4                       dangerous to others;
 5                k.     Negligently manufacturing Paraquat products in a manner that was
 6                       dangerous to others;
 7                l.     Negligently producing Paraquat products in a manner that was
 8                       dangerous to others;
 9                m.     Negligently formulating Paraquat products in a manner that was
10                       dangerous to others;
11                n.     Concealing information from the Plaintiff while knowing that
12                       Paraquat products were unsafe, dangerous, and/or non-conforming
13                       with EPA regulations;
14                o.     Improperly concealing and/or misrepresenting information from
15                       the Plaintiff, scientific and medical professionals, and/or the EPA,
16                       concerning the severity of risks and dangers of Paraquat products
17                       compared to other forms of herbicides; and
18                p.     Negligently selling Paraquat products with a false and misleading
19                       label.

20         123.   Defendants under-reported, underestimated, and downplayed the serious

21   dangers of Paraquat products.

22         124.   Defendants were negligent in the designing, researching, supplying,

23   manufacturing, promoting, packaging, distributing, testing, advertising, warning,

24   marketing, and selling of Paraquat products in that Defendants:

25                a.     Failed to use ordinary care in designing and manufacturing
26                       Paraquat products so as to avoid the aforementioned risks to
27                       individuals when Paraquat was used as an herbicide;
28                b.     Failed to accompany Paraquat products with proper and/or
29                       accurate warnings regarding all possible adverse effects associated
30                       with exposure to Paraquat;
31                c.     Failed to warn Plaintiff of the severity and duration of such adverse
32                       effects, as the warnings given did not accurately reflect the
33                       symptoms, or severity of the effects including, but not limited to,
34                       developing Parkinson’s disease or renal disease;
                                               26
                                PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 27 of 43




 1                 d.     Failed to conduct adequate testing, clinical testing and post-
 2                        marketing surveillance to determine the safety of Paraquat products;
 3                 e.     Misrepresented the evidence of paraquat’s neurotoxicity; and
 4                 f.     Was otherwise careless and/or negligent.

 5          125.   Despite the fact that Defendants knew or should have known that Paraquat

 6   products caused, or could cause, unreasonably dangerous health effects, Defendants

 7   continue to market, manufacture, distribute, and/or sell Paraquat products to

 8   consumers.

 9          126.   Defendants knew or should have known that consumers like Plaintiff

10   would foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care.

11          127.   Defendants’ negligence was the proximate cause of Plaintiff’s injuries, harm

12   and economic loss, which Plaintiff suffered and will continue to suffer.

13          128.   As a result of the foregoing acts and omissions, Plaintiff suffers from

14   Parkinson’s disease and related health issues, which are permanent and lasting in nature,

15   physical disability, mental anguish, including diminished enjoyment of life, as well as

16   financial expenses for hospitalization and medical care.

17          129.   Plaintiff therefore requests that this Court enter judgment in Plaintiff’s

18   favor for compensatory and punitive damages, together with interest, costs herein

19   incurred, attorneys’ fees, and all relief as this Court deems just and proper.

20   b.     Count 2: Strict Products Liability (Design Defect)

21          130.   Plaintiff re-alleges each paragraph above as if fully set forth herein.

22          131.   At all times herein mentioned and as described above, Defendants

23   designed, researched, manufactured, tested, advertised, promoted, sold, and/or

                                                27
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 28 of 43




 1   distributed Paraquat products to which Plaintiff was exposed, including in the State of

 2   Missouri.

 3         132.   Paraquat products were expected to and did reach the usual consumers,

 4   handlers, and persons coming into contact with it without substantial change in the

 5   condition in which they were produced, manufactured, sold, distributed, and/or

 6   marketed by Defendants; including in the State of Missouri.

 7         133.   At those times, Paraquat products were in an unsafe, defective condition

 8   that was unreasonably dangerous to users, and in particular, Plaintiff.

 9         134.   For many years, Plaintiff was exposed to Defendants’ Paraquat products in

10   the State of Missouri regularly and repeatedly for hours at a time resulting in regular,

11   repeated, and prolonged exposure of Plaintiff to Paraquat.

12         135.   The Paraquat products designed, researched, manufactured, tested,

13   advertised, promoted, marketed, sold, and/or distributed by Defendants were defective

14   in design or formulation in that, when they left the hands of the manufacturer and/or

15   suppliers, the foreseeable risks exceeded the benefits associated with the design or

16   formulation of the Paraquat products.

17         136.   The Paraquat products designed, researched, manufactured, tested,

18   advertised, promoted, marketed, sold, and/or distributed by Defendants were defective

19   in design and/or formulation, in that, when they left the hands of Defendants or their

20   manufacturers and/or suppliers, they were unreasonably dangerous, unreasonably

21   dangerous in normal use, and they were more dangerous than an ordinary consumer



                                               28
                                PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 29 of 43




 1   would expect. On balance, the unreasonable risks posed by Paraquat products

 2   outweighed the benefits of their design.

 3          137.   At all relevant times, Paraquat products were in a defective condition and

 4   unsafe, and Defendants knew or had reason to know they were defective and unsafe,

 5   especially when used in the form and manner as intended by Defendants. In particular,

 6   the Paraquat products were defective in the following ways:

 7                 a.     Paraquat products were designed, manufactured, formulated, and
 8                        packaged such that when so used, Paraquat was likely to be inhaled,
 9                        ingested, and absorbed into the bodies of persons who used them,
10                        while they were being used, or entered fields or orchards where they
11                        have been sprayed or areas near where they had been sprayed; and
12                 b.     when inhaled, ingested, or absorbed into the bodies of persons who
13                        used them, were nearby while they were being used, or entered
14                        fields or orchards where they had been sprayed or areas near where
15                        they had been sprayed, Paraquat was likely to cause or contribute to
16                        cause latent, permanent, and cumulative neurological or renal
17                        damage, and repeated neurodegenerative disease, including
18                        Parkinson’s disease to develop over time and manifest long after
19                        exposure.

20          138.   In breach of their duty to Plaintiff, Defendants acted negligently, and in

21   conscious disregard for the safety of others:

22                 a.     failed to design, manufacture, formulate, and package Defendants’
23                        Paraquat products to make Paraquat unlikely to be inhaled,
24                        ingested, and absorbed into the bodies of persons who used them,
25                        were nearby while they were being used, or entered fields or
26                        orchards where they had been sprayed or areas near where they had
27                        been sprayed;
28                 b.     designed and manufactured Paraquat and designed and formulated
29                        Defendants’ Paraquat products such that when inhaled, ingested, or
30                        absorbed into the bodies of persons who used Defendants’ Paraquat
31                        products, were nearby while they were being used, or entered fields
32                        or orchards where they had been sprayed or areas near where they
33                        had been sprayed, Paraquat was likely to cause latent, cumulative,

                                                29
                                 PLAINTIFF’S ORIGINAL COMPLAINT
     Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 30 of 43




 1             and permanent neurological or renal damage, and repeated
 2             exposures were likely to cause or contribute to cause clinically
 3             significant renal or neurodegenerative disease, including
 4             Parkinson’s disease, to develop over time and manifest long after
 5             exposure;
 6       c.    failed to perform adequate testing to determine the extent to which
 7             exposure to Paraquat was likely to occur through inhalation,
 8             ingestion, and absorption; into the bodies of persons who used them,
 9             were nearby while they were being used, or entered fields or
10             orchards where they had been sprayed or areas near where they had
11             been sprayed;
12       d.    failed to perform adequate testing to determine the extent to which
13             spray drift from Defendants’ Paraquat products was likely to occur,
14             including their propensity to drift, the distance they were likely to
15             drift, and the extent to which Paraquat spray droplets were likely to
16             enter the bodies of persons spraying Defendants’ Paraquat products
17             or nearby during or after spraying;
18       e.    failed to perform adequate testing to determine the extent to which
19             Paraquat, when inhaled, ingested, or absorbed into bodies of persons
20             who used Defendants’ Paraquat products, were nearby while they
21             were being used, or entered fields or orchards where they had been
22             sprayed or areas near where they had been sprayed, was likely to
23             cause or contribute to cause latent, cumulative, and permanent
24             neurological or renal damage, and the extent to which repeated
25             exposures were likely to cause or contribute to cause clinically
26             significant renal or neurodegenerative disease, including
27             Parkinson’s disease, to develop over time and manifest long after
28             exposure;
29       f.    failed to perform adequate testing to determine the extent to which
30             Paraquat, when formulated or mixed with surfactants or other
31             pesticides, and inhaled, ingested, or absorbed into the bodies of
32             persons who used Defendants’ Paraquat products, were nearby
33             while they were being used, or entered fields or orchards where they
34             had been sprayed or areas near where they had been sprayed, was
35             likely to cause or contribute to cause latent, cumulative, and
36             permanent neurological or renal damage, and the extent to which
37             repeated exposures were likely to cause or contribute to cause
38             significant renal or neurodegenerative disease, including
39             Parkinson’s disease, to develop over time and manifest long after
40             exposure;


                                     30
                      PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 31 of 43




 1                g.     failed to direct that Defendants’ Paraquat products be used in a
 2                       manner that would have made it unlikely for Paraquat to have been
 3                       inhaled, ingested, or absorbed into the bodies of persons who used
 4                       Defendants’ Paraquat products, were nearby while they were being
 5                       used, or entered fields or orchards where they had been sprayed or
 6                       areas near where they had been sprayed; and
 7                h.     failed to warn that when inhaled, ingested, or absorbed into the
 8                       bodies of persons who used Defendants’ Paraquat products, were
 9                       nearby while they were being used, or entered fields or orchards
10                       where they had been sprayed or areas near where they had been
11                       sprayed, Paraquat was likely to cause or contribute to cause
12                       significant renal or neurodegenerative disease, including
13                       Parkinson’s disease, to develop over time and manifest long after
14                       exposure.

15         139.   Defendants knew or should have known that at all relevant times that their

16   Paraquat products were in a defective condition and were (and are) unreasonably

17   dangerous and unsafe and would create a substantial risk of harm to persons who used

18   them, were nearby while Paraquat products were being used, or entered fields or

19   orchards where Paraquat products had been sprayed or areas near where Paraquat

20   products had been sprayed.

21         140.   Armed with this knowledge, Defendants voluntarily designed their

22   Paraquat products with a dangerous condition knowing that in normal, intended use,

23   consumers such as Plaintiff would be exposed to it.

24         141.   Plaintiff was exposed to Paraquat without knowledge of Paraquat’s

25   dangerous characteristics.

26         142.   At the time of Plaintiff’s exposure to Paraquat, Paraquat was being used for

27   the purposes and in a manner normally intended, as a broad-spectrum pesticide.




                                                 31
                                  PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 32 of 43




 1          143.   The Paraquat products designed, researched, manufactured, tested,

 2   advertised, promoted, marketed, sold, and/or distributed by Defendants reached their

 3   intended users in the same defective and unreasonably dangerous condition in which it

 4   was manufactured.

 5          144.   Defendants designed, researched, manufactured, tested, advertised,

 6   promoted, marketed, sold, and/or distributed a defective product, which created an

 7   unreasonable risk to the consumer and to Plaintiff in particular, and Defendants are

 8   therefore strictly liable for the injuries sustained by Plaintiff.

 9          145.   Plaintiff could not, by the exercise of reasonable care, have discovered

10   Paraquat’s defects herein mentioned or perceived its danger.

11          146.   Defendants are thus strictly liable to Plaintiff for the manufacturing,

12   marketing, promoting, distribution, and/or selling of a defective product.

13          147.   Defendants’ defective design of Paraquat products amounts to willful,

14   wanton, and/or reckless conduct.

15          148.   As a direct and proximate result of the defects in Defendants’ Paraquat

16   products were the cause or a substantial factor in causing Plaintiff’s injuries.

17          149.   As a result of the foregoing acts and omissions, Plaintiff suffered severe and

18   personal injuries as alleged above that are permanent and lasting in nature, physical pain,

19   and mental anguish, including diminished enjoyment of life, and financial expenses for

20   hospitalization and medical care.




                                                 32
                                  PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 33 of 43




 1          150.    Plaintiff thus requests that this Court enter judgment in Plaintiff’s favor for

 2   compensatory and punitive damages, together with interest, costs herein incurred,

 3   attorneys’ fees and all relief as this Court deems just and proper.

 4   c.     Count 3: Strict Products Liability (Failure to Warn)

 5          151.    Plaintiff re-alleges each paragraph above as if fully set forth herein.

 6          152.    Defendants engaged in the business of selling, testing, distributing,

 7   supplying, manufacturing, marketing, and/or promoting Paraquat in the State of

 8   Missouri, and through that conduct have knowingly and intentionally placed Paraquat

 9   into the stream of commerce with full knowledge that it reaches consumers such as

10   Plaintiff who was exposed to it through ordinary and reasonably foreseeable uses.

11          153.    Defendants did in fact sell, distribute, supply, manufacture, and/or

12   promote Paraquat products. Additionally, Defendants expected the Paraquat that they

13   were selling, distributing, supplying, manufacturing, and/or promoting to reach Plaintiff

14   without any substantial change in the condition of the product from when it was initially

15   distributed.

16          154.    At the time of manufacture, Defendants knew, or in the exercise of ordinary

17   care, should have known that:

18                  a.     Defendants’ Paraquat products were designed, manufactured,
19                         formulated, and packaged such that it was likely to be inhaled,
20                         ingested, and absorbed into the bodies of people who used it, who
21                         were nearby when it was being used, or who entered fields or
22                         orchards where it had been sprayed or areas near where it had been
23                         sprayed; and
24                  b.     when inhaled, ingested, or absorbed into the body, it was likely to
25                         cause latent neurological or renal damage that was both permanent

                                                 33
                                  PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 34 of 43




 1                        and cumulative, and that repeated exposures were likely to cause
 2                        renal or neurodegenerative disease, including Parkinson’s disease.

 3          155.   At all relevant times, Defendants’ Paraquat products were in a defective

 4   condition such that it was unreasonably dangerous to those exposed to them and was so

 5   at the time they were distributed by Defendants and at the time Plaintiff was exposed to

 6   and/or ingested the product. The defective condition of Paraquat was due in part to the

 7   fact that it was not accompanied by proper warnings regarding its toxic qualities and

 8   possible health effects, including, but not limited to, developing Parkinson’s disease or

 9   renal disease as a result of exposure. That defective condition was not a common

10   propensity of the Paraquat products that would be obvious to a user of those products.

11          156.   Defendants’ Paraquat products did not contain a necessary warning or

12   caution statement that, if complied with, would have been adequate to protect the health

13   of those exposed in violation of 7 U.S.C. § 136j(a)(1)(E).

14          157.   Defendants failed to include a necessary warning or caution statement that,

15   if complied with, would have been adequate to protect the health of those exposed.

16          158.   Defendants could have revised Paraquat’s label to provide additional

17   warnings.

18          159.   This defect caused serious injury to Plaintiff, who was exposed to Paraquat

19   in its intended and foreseeable manner.

20          160.   At all relevant times, Defendants had a duty to properly design,

21   manufacture, compound, test, inspect, package, label, distribute, market, examine,




                                                34
                                 PLAINTIFF’S ORIGINAL COMPLAINT
                Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 35 of 43




 1   maintain supply, provide proper warnings, and take such steps to assure that the product

 2   did not cause users to suffer from unreasonable and dangerous side effects.

 3          161.    Defendants labeled, distributed, and promoted a product that was

 4   dangerous and unsafe for the use and purpose for which it was intended.

 5          162.    Defendants failed to warn of the nature and scope of the health risks

 6   associated with Paraquat, namely its toxic properties and its propensity to cause or serve

 7   as a substantial contributing factor in the development of Parkinson’s disease or renal

 8   disease.

 9          163.    Defendants knew of the probable consequences of exposure to Paraquat.

10   Despite this fact, Defendants failed to exercise reasonable care to warn of the dangerous

11   toxic properties and risks of developing Parkinson’s disease or renal disease from

12   Paraquat exposure, even though these risks were known or reasonably scientifically

13   knowable at the time of distribution. Defendants willfully and deliberately failed to avoid

14   the consequences associated with its failure to warn, and in doing so, acted with

15   conscious disregard for Plaintiff’s safety.

16          164.    At the time of exposure, Plaintiff could not have reasonably discovered any

17   defect in Paraquat through the exercise of reasonable care.

18          165.    Defendants, as manufacturers and/or distributors of Paraquat, are held to

19   the level of knowledge of an expert in the field. There was unequal knowledge with

20   respect to the risk of harm, and Defendants, as manufacturers of Paraquat products

21   possessed superior knowledge and knew or should have known that harm would occur

22   in the absence of a necessary warning.
                                                35
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 36 of 43




 1         166.   Plaintiff reasonably relied on the skill, superior knowledge, and judgment

 2   of Defendants.

 3         167.   Had Defendants properly disclosed the risks associated with Paraquat,

 4   Plaintiff would have taken steps to avoid exposure to Paraquat.

 5         168.   The information that Defendants provided failed to contain adequate

 6   warnings and precautions that would have enabled users to use the product safely and

 7   with adequate protection. Instead, Defendants disseminated information that was

 8   inaccurate, false, and misleading and that failed to communicate accurately or adequately

 9   the comparative severity, duration, and extent of the risk of injuries associated with use

10   of and/or exposure to Paraquat; continued to promote the efficacy of Paraquat, even after

11   they knew or should have known of the unreasonable risks from exposure; and

12   concealed, downplayed, or otherwise suppressed, through aggressive marketing and

13   promotion, any information or research about the risks and dangers of exposure to

14   Paraquat.

15         169.   To this day, Defendants have failed to adequately warn of the true risks of

16   exposure to Paraquat, including the risks manifested by Plaintiff’s injuries associated

17   with exposure to Paraquat.

18         170.   As a result of its inadequate warnings, Paraquat was defective and

19   unreasonably dangerous when it left Defendants’ possession and/or control, was

20   distributed by Defendants, and when Plaintiff was exposed to it.

21         171.   As a direct and proximate result, Plaintiff developed Parkinson’s disease,

22   and suffered severe and personal injuries that are permanent and lasting in nature,
                                                 36
                                  PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 37 of 43




 1   physical pain and mental anguish, including diminished enjoyment of life, and financial

 2   expenses for hospitalization and medical care.

 3          172.   Plaintiff thus request that this Court enter judgment in Plaintiff’s favor for

 4   compensatory and punitive damages, together with interest, costs herein incurred,

 5   attorneys’ fees and all relief as this Court deems just and proper.

 6   d.     Count 4: Public Nuisance

 7          173.   Plaintiff re-alleges each paragraph above as if fully set forth herein.

 8          174.   At all relevant times, Defendants were engaged in the United States

 9   Paraquat business.

10          175.   At all relevant times, Defendants intended and expected that Defendants’

11   Paraquat products would be sold and used in the State of Missouri.

12          176.   Defendants developed, registered, manufactured, distributed, and sold

13   Paraquat for use in formulating Defendants’ Paraquat products, and developed,

14   registered, formulated, and distributed Defendants’ Paraquat products for sale and use

15   in the United States, including the State of Missouri.

16          177.   For many years, Plaintiff was exposed to Defendants’ Paraquat products in

17   the State of Missouri regularly and repeatedly for hours at a time, resulting in the regular,

18   repeated, and prolonged exposure of Plaintiff to Paraquat.

19          178.   At all relevant times, Plaintiff had a right to a healthful environment while

20   living and working in the State of Missouri.

21          179.   Defendants owed a duty to those whom they could reasonably foresee were

22   likely to use Defendants’ Paraquat products or otherwise be in or near places where they
                                                37
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 38 of 43




 1   were being or recently had been used within the State of Missouri, including Plaintiff and

 2   other persons, to provide and maintain a healthful environment in connection with the

 3   design, manufacture, and distribution of Paraquat for use in formulating Defendants’

 4   Paraquat products, and the design, formulation and distribution of Defendants’ Paraquat

 5   products, that Defendants intended and expected to be used in the State of Missouri.

 6          180.   When Defendants designed, manufactured, and distributed Paraquat for

 7   use in formulating Defendants’ Paraquat products, and designed, formulated, packaged,

 8   labeled, and distributed Defendants’ Paraquat products, it was reasonably foreseeable

 9   and in the exercise of ordinary care Defendants knew, or in the exercise of ordinary care,

10   should have known that:

11                 a.     Defendants’ Paraquat products were designed, manufactured,
12                        formulated, and packaged such that it was likely to be inhaled,
13                        ingested, and absorbed into the bodies of people who used it, who
14                        were nearby when it was being used, or who entered fields or
15                        orchards where it had been sprayed or areas near where it had been
16                        sprayed; and
17                 b.     when inhaled, ingested, or absorbed into the body, it was likely to
18                        cause latent neurological or renal damage that was both permanent
19                        and cumulative, and that repeated exposures were likely to cause
20                        renal or neurodegenerative disease, including Parkinson’s disease.

21          181.   In doing so, Defendants created a condition that was harmful to Plaintiff’s

22   health as well as the health of the general public.

23          182.   At all relevant times, Defendants’ Paraquat products were used in a manner

24   that was intended or directed by or reasonably foreseeable to Defendants.

25          183.   All persons living or working near fields or orchards spayed with

26   Defendants’ Paraquat products were and are affected at the same time.

                                                38
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 39 of 43




 1          184.   An ordinary person of reasonable sensibilities would be disturbed by the

 2   condition created by Defendants’ conduct.

 3          185.   The interference was and is unreasonable in that it involved a significant

 4   interference with public health, public safety, or public welfare.

 5          186.   Defendants knew or should have known their conduct would naturally or

 6   probably result in injuries to Plaintiff but continued with their conduct in reckless

 7   disregard or conscious indifference to those consequences.

 8          187.   As a direct and proximate result of the nuisance created by Defendants,

 9   Plaintiff developed Parkinson’s disease, and suffered severe and personal injuries that

10   are permanent and lasting in nature, physical pain, and mental anguish, including

11   diminished enjoyment of life, and financial expenses for hospitalization and medical care.

12          188.   Plaintiff thus requests that this Court enter judgment in Plaintiff’s favor for

13   compensatory and punitive damages, together with interest, costs herein incurred,

14   attorneys’ fees and all relief as this Court deems just and proper.

15   e.     Count 5: Violation of Missouri Merchandising Practices Act (§407.010 et seq.)

16          189.   Plaintiff incorporates by reference all of the above-stated paragraphs as

17   though fully set forth therein.

18          190.   The Missouri Merchandising Practices Act, Mo. Ann. Stat. § 407.020 et seq.,

19   provides in pertinent part:

20          The act, use or employment by any person of any deception, fraud, false
21          pretense, false promise, misrepresentation, unfair practice or the
22          concealment, suppression, or omission of any material fact in connection
23          with the sale or advertisement of any merchandise in trade or commerce or
24          the solicitation of any funds for any charitable purpose, as defined in

                                                  39
                                   PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 40 of 43



 1          section 407.453, in or from the State of Missouri, is declared to be an
 2          unlawful practice.

 3          191.   Defendants used, in commerce, false or misleading descriptions of fact,

 4   and/or false or misleading representations of fact, which likely or did cause confusion or

 5   mistake. Defendants misrepresented and denied the harmful side effects of their

 6   Paraquat-based products.

 7          192.   Defendants’ false or misleading descriptions of fact, and/or false or

 8   misleading representations of fact, caused or likely caused, customer confusion regarding

 9   the safety of their Paraquat products.

10          193.   Plaintiff has been and continues to be injured by Defendants’ conduct.

11          194.   As a direct and proximate result of the foregoing, Plaintiff developed

12   Parkinson’s disease, and suffered severe and personal injuries that are permanent and

13   lasting in nature, physical pain and mental anguish, including diminished enjoyment of

14   life, and financial expenses for hospitalization and medical care.

15          195.   Plaintiff is thus entitled to recover costs and reasonable attorney’s fees

16   pursuant to Mo. Ann. Stat. § 407.025.

17   f.     Count 6: Breach of Implied Warranty of Merchantability

18          196.   Plaintiff incorporates by reference all of the above-stated paragraphs as

19   though fully set forth therein.

20          197.   At all relevant times, Defendants were engaged in the business of selling

21   Paraquat products, and was a merchant with respect to those products.




                                                40
                                 PLAINTIFF’S ORIGINAL COMPLAINT
             Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 41 of 43




 1         198.   At all relevant times, Defendants intended and expected that Defendants’

 2   Paraquat products would be sold and used in the State of Missouri.

 3         199.   Defendants developed, manufactured, distributed, and sold Paraquat for

 4   use in formulating Defendants’ Paraquat products, and developed, registered,

 5   formulated, and distributed Defendants’ Paraquat products for sale in the United States,

 6   including the State of Missouri.

 7         200.   Plaintiff was exposed Defendants’ Paraquat products in the State of

 8   Missouri regularly and repeatedly, for hours at a time, resulting in regular, repeated, and

 9   prolonged exposure to Paraquat.

10         201.   At the time of each sale of Defendants’ Paraquat products that resulted in

11   Plaintiff’s exposure to paraquat, Defendants impliedly warranted that Defendants’

12   Paraquat products were of merchantable quality, including that they were fit for the

13   ordinary purposes for which such goods were used.

14         202.   Defendants breached this warranty as to each sale of Defendants’ Paraquat

15   products that resulted in Plaintiff’s exposure to Paraquat, in that Defendants’ Paraquat

16   products were not of merchantable quality because they were not fit for the ordinary

17   purpose for which such goods were used by Plaintiff who was either in direct privity

18   with Defendants through purchase of the Paraquat products or was an employee of the

19   purchaser to whom the warranty was directly made and, therefore, an intended third-

20   party beneficiary of such warranties.

21         203.   As a direct and proximate result of the breaches of the implied warranty of

22   merchantability by Defendants, Plaintiff developed Parkinson’s disease, and suffered
                                                41
                                 PLAINTIFF’S ORIGINAL COMPLAINT
            Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 42 of 43




1   severe and personal injuries that are permanent and lasting in nature, physical pain and

2   mental anguish, including diminished enjoyment of life, and financial expenses for

3   hospitalization and medical care.

4          204.   Plaintiff thus respectfully requests that this Court enter judgment in

5   Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

6   herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

7                                 DEMAND FOR JURY TRIAL

8       Plaintiff hereby demands trial by jury as to all issues.




                                               42
                                PLAINTIFF’S ORIGINAL COMPLAINT
       Case 3:21-cv-04179-TSH Document 1 Filed 06/02/21 Page 43 of 43




Dated this 2nd day of June, 2021.   Respectfully submitted,

                                    s/ Dennis C. Reich
                                    REICH & BINSTOCK, LLP
                                    Dennis C. Reich
                                    California State Bar No. 69631
                                    Robert J. Binstock (Pending Pro Hac Vice)
                                    Joshua H. Bauer (Pending Pro Hac Vice)
                                    J. Benjamin Black (Pending Pro Hac Vice)
                                    4265 San Felipe St., #1000
                                    Houston, Texas 77027
                                    Telephone: (713) 622-7271
                                    Fax: (713) 623-8724
                                    Email: dreich@reichandbinstock.com
                                    Email: rbinstock@reichandbinstock.com
                                    Email: jbauer@reichandbinstock.com
                                    Email: bblack@reichandbinstock.com

                                    ATTORNEYS FOR PLAINTIFF




                                        43
                         PLAINTIFF’S ORIGINAL COMPLAINT
